Office Action
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Accordingly, this application has been examined with the following effect set forth herein:
Restriction Held in Abeyance
This application discloses the following embodiments:
	Embodiment 1:	Reproductions 1.1-1.7
	Embodiment 2: 	Reproductions 2.1-2.7
A proper restriction analysis cannot be made given the insufficient state of the current disclosure. The claim is rejected for grounds relate to the scope of the claim. Since the scope of the claim has not been clearly defined between the embodiments, a restriction analysis would be premature and may be based on matters that are environment to the design. Consequently, a full restriction evaluation is held in abeyance pending resolution of the following rejection.
Non-Final Rejection / Refusal
35 U.S.C. § 112(a) and (b)
The claim is rejected under 35 U.S.C. § 112(a) and (b) or 35 U.S.C. § 112 (pre-AIA ), first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
nonenabling and indefinite because the disclosure does not clearly illustrate some aspects essential to the visual appearance of the design as it would appear embodied in a balance scooter.  MPEP § 1503.02 states:
Every design patent application must include either a drawing or a photograph of the claimed design. As the drawing or photograph constitutes the entire visual disclosure of the claim, it is of utmost importance that the drawing or photograph be clear and complete, and that nothing regarding the design sought to be patented is left to conjecture.
The disclosure is insufficient and does not provide a clear understanding of the balance scooter articles in which the design is embodied. In particular, the disclosure is insufficient for the following reasons: 
SHOWING OF COLOR RESULTS IN AN UNCLEAR SCOPE OF THE CLAIM
The claim is indefinite because the reproductions of Embodiment 2 include coloring without a corresponding description in the specification. Since international applications may use coloring in the drawings/reproductions to identify subject matter for which no protection is sought, the showing of color is unclear without a description for how it corresponds to the claim. Consequently, the showing of the color in the reproductions have resulted in the scope of the claimed design being uncertain.

    PNG
    media_image1.png
    411
    778
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    671
    700
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    671
    698
    media_image3.png
    Greyscale


If the coloring identifies matter for which protection is not sought, applicant may overcome this rejection by inserting a statement similar to the following into the specification immediately preceding the claim, provided such statement does not introduce new matter (see 35 U.S.C. § 132):
-- The portion of the design shown in the color [identify the color] is for the purpose of illustrating portions of the balance scooter that form no part of the claimed design. --
In contrast, if the color is an attribute for which protection is sought and does not designate portions of the article that are excluded from the claim, then applicant may including the following statement in lieu of the above suggested statement:
-- The color [identify the color] shown on the balance scooter forms part of the claimed design. -- 
CONTRAST IN APPEARANCE THAT RESULTS FROM THE DISTINGUISHING USE OF COLOR
While the use of color has rendered the scope of the claim unclear, the purpose for showing a contrast in appearance between parts of the balance scooter is also uncertain. The balance scooter is shown in primarily two colors or two distinguishing materials/finishes, i.e. some parts in gray finish and other parts in a white finish. The showing of two contrasting colors or finishes creates a contrast in appearance between parts. It is unclear if this contrast appearance is also part of the scope of protection sought.
INSUFFICIENT NUMBER OF VIEWS
The design is embodied in a balance scooter, of which is inherently and clearly a three-dimensional shaped article consisting of many three-dimensional shaped parts. For the claim to be fully enabled, every portion of the balance scooter in which the claim is applied (i.e. anything shown in solid lines) must also be understood in a three-dimensional way. For such a three-dimensional understanding to exist, a complete set of drawing views is generally needed. This would entail that each part of the balance scooter for which protection is sought must be shown in a sufficient number views to ascertain at least their most basic forms. However, the entirety of the balance scooter has been shown in a single orthographic drawing. Consequently, a single view orthographic representation does not provide the necessary information to understand the complete three-dimensional configuration of an object, or in this instance, any of the balance scooter. The dimensions of depth and the character of the surfaces shown in the single view are not disclosed.

    PNG
    media_image4.png
    840
    778
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    389
    709
    media_image5.png
    Greyscale

From the simple drawing taken from a single point of orientation, it is impossible to understand each and every surface characteristics of the balance scooter, including portions of the bottom and frontal configurations. These are all fundamental and characteristic features that have not been explained and cannot be explained using a single view. In surveying the art for balance scooters, the shape of a scooter varies substantially. The numerous surfaces of a scooter for which the claim occupies can be planar, sloped between the outer edge of the blade and the throat, contoured concavely, contoured convexly, or even undulated in contour. Additionally, the transition from one section of a scooter to another are generally not coplanar and based on the art shift, contours, and bends. Changes in depths and elevation between the parts are contoured significantly, none of which are sufficiently represented in the disclosure. 
	The bottom and fronal appearance of Embodiment 1 is includes features that are not enabled. Broadening the claim to exclude these features (i.e. reduce the solid line showing to broken lines), would be sufficient to render the design of Embodiment 1 enabled. However, broadening the scope of protection sought to exclude such features would likely require a restriction between the two embodiments. The difference in scope resulting from a broadening amendment of Embodiment 1 is sufficient to also render it patentably distinct from Embodiment 2. Applicant should consider these factors in their response.
Replacement Reproductions
Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR § 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office Action.  When preparing new reproductions in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. § 132 and 37 CFR § 1.121.
Reply Reminder to all Refusals
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR § 1.33(b).	
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). 
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darlington.ly@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is 
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
The claim is rejected under 35 USC § 112(a) and (b).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914